COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Justin Wayne Parris v. The State of Texas

Appellate case number:      01-14-00502-CR

Trial court case number:    1352699

Trial court:                338th Judicial District Court of Harris County

        Appellant’s court-appointed counsel filed a motion to withdraw and brief
concluding that the above-referenced appeal is frivolous, along with a cover letter and
form motion sent to the appellant for access to the appellate record. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Appellant, acting pro se, has
filed a motion requesting access to a copy of the record to prepare a response to counsel’s
brief. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
Appellant has further filed a motion for leave to file his pro se Anders response and a
motion for extension of time to file his pro se Anders response for ninety days from the
date he receives a copy of the record.
       We grant the motion requesting the record and order the trial court clerk, no later
than 10 days from the date of this order, to provide a copy of the record, including the
clerk’s record, the reporter’s record, and any supplemental records, to the pro se
appellant. The trial court clerk shall further certify to this Court, within 15 days of the
date of this order, the date upon which delivery of the record to the appellant is made.
       Finally, we grant appellant’s motions for leave to file a pro se Anders response
and for an extension in part. Appellant’s response to his counsel’s Anders brief shall be
filed within 45 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court

Date: January 13, 2015